Case 1:19-cv-02723-JRS-MPB Document 1 Filed 07/03/19 Page 1 of 8 PageID #: 1



                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

RACHEL R. DAVIS,                                     )
                                                     )
               Plaintiff,                            )
                                                     )
       vs.                                           ) CASE NO. 1:19-cv-2723
                                                     )
GOVERNMENT EMPLOYEE INSURANCE                        )
COMPANY a/k/a GEICO,                                 )
                                                     )
               Defendant,                            )

     PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF AND
                      REQUEST FOR TRIAL BY JURY

       Comes now Plaintiff Rachel R. Davis (hereinafter “Davis”), by counsel, and for her

claims against the Defendant Government Employee Insurance Company a/k/a GEICO

(hereinafter “GEICO”), alleges and says:

                                 I. FACTUAL ALLEGATIONS

       1.      Davis is a resident of Indianapolis, Marion County, Indiana. Davis worked for

GEICO for approximately five and one half years, from approximately December 2, 2013 until

the date of her wrongful termination on May 6, 2019. Davis worked for GEICO as a sales

representative at its regional call center in Carmel, Hamilton County, Indiana.

       2.      Davis is pursuing claims against GEICO for its violations of her rights under the

Family and Medical Leave Act (“FMLA”) based upon her own serious health condition. Davis’

FMLA claims include claims against GEICO for its violation of her substantive rights (e.g.,

interference with Davis’ right to use FMLA leave) and for GEICO’s discrimination and

retaliation against Davis for her use of her FMLA rights, which is legally protected activity.


                                                 1
Case 1:19-cv-02723-JRS-MPB Document 1 Filed 07/03/19 Page 2 of 8 PageID #: 2



       3.      Davis did good work and met all of GEICO’s reasonable expectations, meeting or

surpassing the sales targets set for her by GEICO right up until her wrongful termination.

       4.      Davis suffers from a serious health condition which entitles her to the protections

of the Family and Medical Leave Act (“FMLA”). Specifically, Davis suffers from severe

anxiety and depression. Davis suffers from serious mental health conditions for which she is

receiving continuing treatment by her health care provider. Davis takes prescription medication

to help her with her mental health condition. At times, including times in 2019, Davis was

incapacitated and unable to work as a result of her mental health condition.

       6.      Davis requested FMLA leave on an intermittent basis. She had her treating

caregiver complete all FMLA certification paperwork and was approved for FMLA leave on an

intermittent basis by GEICO in October 2018.

       7.      After her intermittent FMLA leave was approved in October 2018, Davis did, in

fact, have to take intermittent leave for her mental health condition. In some weeks, Davis

missed two days. Davis did not, however, use all of her available FMLA intermittent leave by

the date she was terminated. Davis still had FMLA intermittent leave available to use and to

preserve her employment.

       8.      Shortly before her termination on May 6, 2019, in approximately March or April

2019, Davis’ supervisor, Josephus Jordan, called Davis in for her regularly scheduled monthly

“coaching” session. In this coaching session, Mr. Jordan had no criticism of Davis’ productivity,

but set the goal of the month for Davis of “Be here,” and told her to “be at work more.”

Additionally, although he had no legal basis under the FMLA to request this, Mr. Jordan

demanded that Davis get her FMLA intermittent leave re-certified, even though it had not been


                                                2
Case 1:19-cv-02723-JRS-MPB Document 1 Filed 07/03/19 Page 3 of 8 PageID #: 3



more than six (6) months since her FMLA leave had been approved.

       9.     Just before her termination (she believes it was in April 2019), Davis reported her

supervisor, Josephus Jordan, to her GEICO Human Resources Office for pressuring and

interfering with Davis’ use of her FMLA intermittent leave. Davis went to a Human Resources

representative named Romel and reported Mr. Jordan’s FMLA comments.

       10.    GEICO fired Davis just a few weeks after she reported her supervisor for his

comments about her FMLA use (and just a few weeks after Mr. Jordan told Davis she needed to

be at work more). GEICO violated Davis’ rights under the FMLA by firing her to prevent her

from using intermittent FMLA leave to miss work and protect her job. Moreover, GEICO

violated Davis’ rights under the FMLA by retaliating and discriminating against her for using her

FMLA intermittent leave and for reporting her supervisor’s attempt to discriminate against her or

pressure her from using her FMLA intermittent leave.

       11.    Davis believes GEICO may make a false and pretextual excuse for terminating

Davis based upon a coworker argument occurring on Davis’ last day of employment. Davis was

at her work station on a telephone call with a customer, A coworker named Irma Mendoza

approached Davis, stood over Davis and put her finger in Davis’ face and began to loudly and

aggressively speak to Davis. Davis stood up to tell Ms. Mendoza to leave when Ms. Mendoza’s

boyfried, Tyson McKinney, joined Ms. Mendoza and began to also argue with Davis. A

supervisor or coworker intervened and stopped the argument. When fired, Davis was only told

her termination “was a management decision.” When she applied for unemployment benefits,

GEICO claimed Davis was terminated for her role in this argument. This explanation is

absolutely false. Ms. Mendoza and Mr. McKinney were not fired for their role in the argument.


                                               3
Case 1:19-cv-02723-JRS-MPB Document 1 Filed 07/03/19 Page 4 of 8 PageID #: 4



Worse, if GEICO claims it has some rule requiring it to immediately fire any employee engaged

in an argument or angry words with a coworker, Ms. Mendoza had a history of angry

confrontations with coworkers that had to be broken up by coworkers and/or supervisors. Not

long before she started the May 2, 2019 argument with Davis, Ms. Mendoza had a very loud and

angry fight at work with a coworker named Shamika Russ. Ms. Mendoza was also not fired or

punished for this earlier coworker argument, nor was she fired along with Davis based upon the

fact that it was her second such fight with a coworker. To stress the pretextual and false nature

of GEICO’s claimed reason for firing Davis, Davis was not in any jeopardy of losing her job and

was, in fact, one of GEICO’s most productive sales representatives. Moreover, to the extent

GEICO claims it fired Davis for her role in a May 2, 2019 argument, Davis’ managers and

human resources representatives told Davis the Friday before her termination that the company

wanted a statement from Davis giving her side of the event. However, GEICO took no statement

from Davis and did not hear her side of the story. It simply fired Davis.

       12.     To reiterate, Davis still had available FMLA leave time when she was fired. She

had not exhausted her twelve weeks of annual FMLA leave.

       13.     As described above, at the time Davis applied for FMLA leave to treat her serious

mental health condition, she was eligible for FMLA protections based upon her length of service,

hours of work in the preceding year, and based upon GEICO’s number of employees (50 or

more) working for it at the Carmel, Indiana location.

       14.     All of GEICO’s reasons for terminating Davis’ employment are illegal and violate

the FMLA. Davis has been significantly harmed by GEICO’s discriminatory and retaliatory

termination of her employment. Moreover, GEICO took this action and terminated Davis in


                                                4
Case 1:19-cv-02723-JRS-MPB Document 1 Filed 07/03/19 Page 5 of 8 PageID #: 5



order to interfere with her continuing use of FMLA intermittent leave to protect her employment

while caring for her own serious health condition. Davis is seeking all lost wages and benefits,

all liquidated damages, reinstatement or front pay and benefits, payment of all of her reasonable

attorney’s fees, costs and expenses, plus any equitable relief which would make her whole.

                                II. JURISDICTION AND VENUE

       15.     Davis’ Complaint raises federal questions of law and this Court has jurisdiction

over the subject matter of this complaint pursuant to 28 USC § 1331 and under 29 USC § 2611 et

seq.

       16.     This Court is the appropriate venue for this cause of action as Davis worked for

GEICO in Carmel, Hamilton County, Indiana. 28 USC § 1391.

                                         III. PARTIES

       17.     Davis is a resident of Indianapolis, Marion County, Indiana.

       18.     GEICO employed Davis to work for it at GEICO’s Carmel, Hamilton County,

Indiana regional call center.

                    IV. FAMILY AND MEDICAL LEAVE ACT CLAIMS

       19.     Davis incorporates herein by reference paragraphs 1 through 18 above.

       20.     By way of this Complaint, Davis asserts that she is a covered and eligible

employee under the Family and Medical Leave Act (hereinafter “FMLA”), who worked at least

one thousand two hundred and fifty (1,250) hours in the twelve (12) months preceding her

October 2018 application for intermittent medical leave. Moreover, Davis had worked well over

one year for GEICO prior to the time she applied for FMLA leave.

       21.     Davis’ eligibility for leave under the FMLA stems from her employment at


                                                5
Case 1:19-cv-02723-JRS-MPB Document 1 Filed 07/03/19 Page 6 of 8 PageID #: 6



GEICO’s regional call center in Carmel, Indiana. GEICO had and has far more than fifty (50)

employees working for it in Carmel, Indiana and/or within a seventy-five (75) mile radius of the

Carmel, Indiana location from which Davis worked at all times relevant (meaning, calendar

years 2019 and 2018). GEICO was and is an employer under the definition of the FMLA and

Davis was an eligible employee with GEICO.

       22.     Davis had her own serious mental health conditions which necessitated her need

for treatment and medical leave. Davis properly applied for (meaning she placed GEICO on

notice) and was granted intermittent FMLA leave to care for her own serious mental health

conditions.

       23.     GEICO wrongfully and illegally violated Davis’ substantive FMLA rights and

interfered with Davis’ right to use her FMLA leave to protect and preserve her employment.

       24.     GEICO wrongfully discriminated against and retaliated against Davis for using

the FMLA to care for herself while trying to protect and preserve her own employment.

       25.     As a direct and proximate result of GEICO’s conduct, Davis has sustained

substantial economic losses, including, but not limited to, career damage and past and future loss

of wages and other economic benefits. By way of this Complaint, for GEICO’s violations of the

FMLA, Davis is seeking all available damages, including, but not limited to, all lost wages and

benefits, liquidated damages, reinstatement or front pay and benefits, all of her attorney’s fees,

costs and expenses, and any other damages necessary to remedy GEICO’s violations of Davis’

rights under the FMLA.

       26.     Davis was wrongfully terminated from her employment with GEICO while (and

for) exercising her right to use her approved FMLA leave. Davis’ exercise of her FMLA rights


                                                 6
Case 1:19-cv-02723-JRS-MPB Document 1 Filed 07/03/19 Page 7 of 8 PageID #: 7



was the primary factor which improperly motivated GEICO to terminate her employment. Said

wrongful termination of Davis’ employment is prohibited by 29 U.S.C. § 2615.

                                    V. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Rachel R. Davis respectfully requests that the Court enter

judgment against Defendant Government Employee Insurance Company and issue all available

relief to her, including, but not limited to, the following:

       1.      All damages available under the FMLA, including all back pay and benefits, all

               available liquidated damages, reinstatement and/or front pay and benefits, and

               payment of all reasonable attorney’s fees, costs and expenses;

       2.      Costs;

       3.      Pre-judgment interest, if available; and

       4.      Any and all other relief just and proper in the premises.

                                               Respectfully submitted,

                                               HASSLER KONDRAS MILLER LLP

                                             By /s/Robert P. Kondras, Jr.
                                               Robert P. Kondras, Jr.
                                               Attorney No. 18038-84
                                               100 Cherry Street
                                               Terre Haute, IN 47807
                                               (812) 232-9691
                                               (812) 234-2881 Facsimile
                                               kondras@hkmlawfirm.com




                                                   7
Case 1:19-cv-02723-JRS-MPB Document 1 Filed 07/03/19 Page 8 of 8 PageID #: 8



                               REQUEST FOR TRIAL BY JURY

       Comes now Plaintiff Rachel R. Davis, by counsel, and requests a trial by jury on all

issues which may be tried to a jury.

                                            Respectfully submitted,

                                            HASSLER KONDRAS MILLER LLP

                                          By /s/Robert P. Kondras, Jr.
                                            Robert P. Kondras, Jr.
                                            Attorney No. 18038-84
                                            100 Cherry Street
                                            Terre Haute, IN 47807
                                            (812) 232-9691
                                            (812) 234-2881 Facsimile
                                            kondras@hkmlawfirm.com




                                               8
